Motion for an enlargement of time granted insofar as to extend the time for plaintiff-appellant to serve and file the record on appeal and appellant’s points to and including February 6, 1962, with notice of argument for the March 1962 Term of this court, said appeal to be argued or submitted when reached. If the appellant fails to comply with the condition imposed, the respondents may enter an order dismissing the appeal without notice to the appellant. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.